Citation Nr: 0506075	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for valvular 
heart disease, from June 8, 1955, to June 14, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
valvular heart disease, from June 15, 1999, to October 21, 
2000.

3.  Entitlement to an increased rating for valvular heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June to November 1943.

In a November 1944 rating decision, the RO granted service 
connection for a disease of the heart and assigned a 10 
percent rating, effective November 13, 1943.  In May 1949, 
the RO reduced the rating for this condition to zero percent, 
effective July 5, 1949.  Thereafter, on June 8, 1955, the RO 
severed service connection for the disability.  

In September 1998, the RO sought to reopen a claim of service 
connection for heart disease, and his application was granted 
by the Board in July 2001; in that same decision, the Board 
remanded the matter in light of the veteran's unadjudicated 
claim that the RO's June 1955 severance of service connection 
was clearly and unmistakably erroneous.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that determined that its June 1955 
rating decision that severed service connection for valvular 
heart disease was clearly and unmistakably erroneous and 
restored the noncompensable rating for this condition, 
effective May 5, 1949; the RO also assigned a 10 percent 
rating, effective, June 15, 1999, and a 30 percent rating, 
effective October 22, 2000.  The veteran perfected a timely 
challenge to the noncompensable and ten and 30 percent 
evaluations.

On his May 2002 Substantive Appeal, the veteran requested the 
opportunity to testify at a Board hearing in Washington, DC.  
In light of the veteran's request, in a June 2003 letter, the 
Board asked the veteran to clarify whether still wished to 
testify at a hearing in Washington, DC.  The veteran 
responded in July 2003 that he was unable, "both medically 
and physically," to travel to Washington, DC, to testify at 
a Board hearing, but requested that his representative, The 
American Legion, present his case to the Board.  

When this matter was initially before the Board in August 
2003, the Board noted that the veteran's representative had 
submitted a February 2003 Informal Hearing Presentation in 
support of his claims.  In addition, the Board pointed out 
that 38 C.F.R. § 20.700(b) provides that the purpose of a 
hearing is to receive argument and testimony relevant and 
material to the appellate issue.  The Board also noted that 
regulation further states that a hearing contemplates that 
the appellant and any other witnesses will be present, and 
that a hearing will not normally be scheduled solely for the 
purpose of receiving argument by a representative, which 
should instead be submitted in the form of a written brief.  
As such, and particularly in light of his representative's 
submission of an Informal Hearing Presentation in February 
2003, the Board concluded that the veteran's request for a 
Board hearing has been withdrawn.

Notwithstanding the above, in December 2004, the RO scheduled 
the veteran to testify by videoconference before the Board; 
however, in a signed statement, dated later that same month, 
the veteran specifically requested that his hearing request 
be withdrawn.  According, all due process concerns have been 
mooted and the Board will proceed with its consideration of 
this case.

In the August 2003 remand, the Board determined that further 
development and adjudication was required.  This development 
has been accomplished; however, because the RO has confirmed 
and continued its determinations, the case has been returned 
to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that in a 
statement annexed to his September 2004 Substantive Appeal, 
which perfected his claim seeking a evaluation in excess of 
30 percent from October 22, 2000, and which was filed at the 
RO on September 15, 2004, the veteran asserted that he should 
receive a 100 percent rating due to the effects of his 
nonservice-connected disabilities, and particularly, the 
manifestations of his May 2002 stroke (cerebrovascular 
accident).  Although the Board interprets this statement as 
an informal claim of entitlement to nonservice-connected 
pension benefits, which, to date, has not considered by VA, 
in light of the following decision, in which the Board finds 
grants a 100 percent rating for the veteran's valvular heart 
disease, effective July 10, 1998, the Board finds that this 
claim has been rendered moot.


FINDINGS OF FACT

1.  The former criteria for cardiovascular disorders, in 
effect on June 8, 1955, when the RO severed service 
connection for valvular heart disease, are more favorable to 
the veteran's claim that the revised criteria, which became 
effective January 12, 1998.

2.  From June 8, 1955, to July 9, 1998, the veteran's 
valvular heart disease was productive of dyspnea; however, 
there is no medical evidence showing that his heart was 
enlarged.

3.  From January 12 to July 9, 1998, there is no medical 
evidence showing that the veteran's valvular heart disease 
was manifested by a workload of greater than 5 METs but not 
greater than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.

4.  Since July 10, 1998, the evidence shows that the 
veteran's valvular heart disease has been productive of 
definite enlargement of the heart confirmed by X-ray and 
clinically, dyspnea on slight exertion, and that more than 
sedentary employment was precluded.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for valvular 
heart disease, effective from June 8, 1955, to July 9, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7000 (1997, 2004).  

2.  Effective July 10, 1998, the criteria for a 100 percent 
evaluation for valvular heart disease have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7000 (1997, 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for a 
compensable evaluation for his valvular heart disease, from 
June 8, 1955, to June 14, 1999; to a 10 percent rating for 
this condition, from June 15, 1999, to October 21, 2000; and 
to an evaluation in excess of 30 percent since October 22, 
2000, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and Supplemental Statement of the Case (SSOC) that 
provided notice of the law and regulations, including the 
former and revised criteria for rating valvular heart 
disease, as well as the reasons and bases for the 
determinations made regarding his claims.  In addition, in 
the RO's August 2001 letter, and particularly in the Board's 
August 2003 remand and the RO's February 2004 letter, VA 
apprised him of the information and evidence not of record 
that was necessary to support his claims.  

In this regard, the Board notes that in the August 2003 
remand, the Board specifically directed the RO to adjudicate 
whether the veteran's claim under both the former and revised 
criteria for rating cardiovascular disabilities, in effect 
since June 1955.  Consistent with the Board's instructions, 
in the August 2004 SSOC, the RO notified the veteran of the 
criteria contained in former Diagnostic Code 7000 and 
readjudicated his appeal under both former and revised 
Diagnostic Code 7000.  

In light of the foregoing, the veteran was effectively 
furnished notice of the types of evidence that he needed to 
submit to VA, as well as the types of evidence VA would 
assist him in obtaining.  In addition, VA specifically 
requested that the veteran provide it with any additional 
sources of evidence and/or argument in support of his claims.  
For these reasons, the notices contained in the RO's August 
2001 and February 2004 letters, and the Board's August 2003 
remand, substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded a VA 
cardiovascular examination in July 2004 to assess the nature, 
extent and severity of his valvular heart disease.  In 
addition, in August 2004, the examiner prepared an addendum 
addressing the various inquiries posed by the Board in the 
August 2003 remand, which corresponded to the specific 
criteria for evaluating this condition under former and 
revised Diagnostic Code 7000.

VA has also associated with the claims folder the veteran's 
service medical records and post-service VA examinations, 
which were conducted in November 1944 and April 1949.  In 
addition, VA has obtained the veteran's post-service 
treatment records, dated since the 1988.  Further, the Board 
notes that in seeking to reopen his valvular heart disease 
claim, the veteran testified before a hearing officer at the 
RO in October 1999 and before another Veterans Law Judge in 
August 2001; transcripts of both hearings are of record.  In 
this regard, with respect to whether there were any pertinent 
outstanding records, the Board observes that in his August 
2001 testimony, the veteran reported receiving no treatment 
for his heart problems between the 1940s and 1992.  

Based on the above, the Board finds that there is no 
pertinent identified evidence that has not been accounted 
for.  In addition, the veteran's representative has submitted 
written argument in support of the veteran's claims on 
numerous occasions.  Thus the Board will thus proceed with 
the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA, or to give his 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that additional assistance 
would aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background

In a November 1944 rating decision, the RO granted service 
connection for a disease of the heart and assigned a 10 
percent rating pursuant to Diagnostic Code 1745 of the 1933 
Schedule for Rating Disabilities, effective November 13, 
1943.  In a February 1948 rating action, the RO confirmed and 
continued the 10 percent evaluation, but did so under 
Diagnostic Code 7000 of the 1945 Schedule for Rating 
Disabilities.  May 1949, the RO reduced the rating for this 
condition to zero percent under that code, effective July 5, 
1949, and on June 8, 1955, the RO severed service connection 
for the disability.  

As noted in the introduction, in September 1998, the RO 
sought to reopen a claim of service connection for heart 
disease, and following the Board's July 2001 remand, in a 
January 2002 rating action, the RO determined that its June 
1955 rating decision that severed service connection for 
valvular heart disease was clearly and unmistakably erroneous 
and restored the noncompensable rating for this condition 
under Diagnostic Code 7000, effective May 5, 1949.  In 
addition, the RO assigned a 10 percent rating under that 
code, effective, June 15, 1999, and a 30 percent rating under 
Diagnostic Code 7000, effective October 22, 2000.

In this appeal, the veteran argues that the 30 percent rating 
should be retroactive to the date that service connection was 
restored, i.e., June 8, 1955, and that the condition 
currently warrants an evaluation of at least 80 percent.

As discussed above, the veteran testified in April 2001 that 
he received no formal treatment for his valvular heart 
disease between the 1940s and 1992.  As such, the Board will 
discuss the pertinent lay and medical evidence of record 
relating to the severity of this condition.

In November 1944, the veteran was afforded an initial, post-
service VA cardiovascular examination.  The cardiologist 
reported that the veteran had a moderately long, "blowing," 
apical murmur.  Following exercise, the murmur increased in 
intensity, but the examiner indicated that the veteran's 
exercise tolerance was good.  There was no unusual dyspnea, 
and an X-ray of the heart was normal, and an 
electrocardiogram (EKG) was within normal limits.  The 
diagnosis was disease of the heart.  Subsequent to offering 
this assessment, the physician opined that the veteran had 
organic heart disease of the mitral valve that was probably 
due to a rheumatic infection, and added that the veteran's 
heart disability was productive of no symptomatology that 
would affect the ordinary conditions of life.

The veteran was again formally evaluated by VA in April 1949.  
After discussing the pertinent history of the veteran's heart 
disability, the examiner reported that, on examination, no 
murmur of any type could be heard either before or after 
exercise.  In addition, he indicated that an EKG was negative 
and that X-ray study revealed that the heart was within 
normal size limits.,  In addition, he stated that the veteran 
was able to "indulge in any normal activities."  The 
diagnosis was history of heart murmur in 1943, with no 
demonstrable cardiovascular disease.

In March 1955, the veteran inquired as to whether he was 
entitled to a 10-point civil service preference.  Instead, in 
April 1955, without obtaining any additional medical 
evidence, the RO proposed to sever service connection for the 
veteran's valvular heart disease; in a June 1955 rating 
decision, the RO effectuated the severance, effective June 8, 
1955.

In February 1988, the veteran received treatment for 
diverticulitis, and the only cardiovascular symptom noted was 
his elevated blood pressure reading.

In a June 15, 1999, report, Dr. Garrison G. Watts, Jr., a 
cardiologist, discussed the history of the veteran's valvular 
heart disease.  In addition, he reported that the veteran had 
dyspnea on exertion and was no longer able to participate in 
athletics.  Dr. Watts further stated that the veteran retired 
in 1955 due to the disability, and that he currently was 
unable to walk the golf course because of the severity of 
shortness of breath.  The veteran, however, denied having 
chest pain or angina.

An EKG revealed a sinus mechanism with prominent voltage.  
The diagnosis was mitral regurgitation of long duration.  
Subsequent to offering this impression, the examiner 
indicated that the veteran reported that he was unable to 
perform a stress test for exercise tolerance due to the 
severity of his heart disease.

In a July 1999 report, Dr. Watts opined that the veteran's 
current valvular heart disease was related to his period of 
service; however, the report contains no clinical or 
diagnostic findings.

At an August 1999 RO hearing, the veteran testified in 
support of his then pending application to reopen his heart 
disease claim that he suffered from shortness of breath.  He 
also reported having pain and swelling in his joints and 
feet, and that he had to retire early as a consequence of his 
heart disability.

A November 2000 report from Dr. Kristen P. Nawabi shows that 
the veteran had mild left ventricular hypertrophy (an 
enlarged heart) and that she estimated that his ejection 
fraction was more than 55 percent.  In addition, testing 
revealed that he had normal left ventricular function and 
physiologic mitral insufficiency, as well as mild aortic 
sclerosis.

The veteran also testified at a Board hearing held in April 
2001.  During the hearing, he stated that, due to his heart 
disease, he was no longer able to play golf.  In addition, he 
reported that other than receiving physical examinations by 
his former employer, from whom he had retired in 1955, and 
seeing his family doctor in the 1940s and 1950s, he had 
received no treatment for this condition from the 1940s until 
the 1990s.

In an April 2001 report, Dr. F. Michael Eickman stated that 
the veteran's blood pressure was 180/104, and that a prior 
EKG disclosed that the veteran had concentric, mild left 
ventricular hypertrophy.  An EKG revealed that the veteran 
had a sinus rhythm with prominent voltage and occasional 
premature ventricular contractions; he added that he 
currently had ventricular bigeminy.  The pertinent diagnoses 
were premature, longstanding ventricular contractions; and 
aortic valve stenosis with aortic outflow murmur.

As discussed above, the RO awarded the veteran 
noncompensable, 10 percent and 30 percent evaluations for his 
valvular heart disease, effective June 8, 1955, June 15, 
1999, and October 22, 2000, respectively.  In doing so, in 
the January 2002 rating action, the RO evaluated the 
condition based only on the revised criteria for rating 
cardiovascular disabilities.  The RO explained that it 
assigned the noncompensable rating "based on a historical 
review of the claims folder."  In addition, it stated that 
the 10 percent rating, effective the date of Dr. Watts' 
report, was based on the veteran's symptoms of fatigue and 
dyspnea on exertion.  The RO further explained that the 30 
percent rating was warranted in light of findings showing 
mild concentric left ventricular hypertrophy and an ejection 
fraction of greater than 55 percent.

In the Board's August 2003 remand, it instructed the RO to 
obtain any outstanding medical records and to reconsider the 
evaluation of the veteran's valvular heart disease under both 
the former and revised criteria contained in Diagnostic Code 
7000.  In addition, the Board directed the RO to afford the 
veteran a formal VA cardiovascular examination, the report of 
which need to address several specific inquiries, to 
determine the severity of his valvular heart disease.  

In compliance with the Board's instructions, the RO 
associated private and VA records of the veteran's care for 
his valvular heart disease, dated from April 2001 to February 
2004.  These records show that he had left ventricular 
hypertrophy, elevated blood pressure readings, and an 
ejection fraction that was less than 60 percent.  In 
addition, they reflect that in May 2002, he had a 
cerebrovascular accident.

In further compliance with the Board's remand instructions, 
on July 10, 2004, the veteran was formally examined by a VA 
physician.  At the outset of his report, the examiner 
indicated that he had reviewed the claims folder, and he 
discussed the pertinent history of the veteran's heart 
disease.  During the examination, the veteran reported having 
dyspnea on slight exertion, but stated that it was not 
severe.  He also denied having arrhythmias, and indicated 
that he was unable to perform light manual labor.  In 
addition, as a consequence of his May 2002 stroke, the 
veteran stated he was unable to perform the tasks required of 
sedentary employment.

The examiner observed that an EKG performed in May 2002 
disclosed that the veteran had left ventricular hypertrophy 
with trace mitral regurgitation.  The diagnosis was "mitral 
regurgitation (mitral insufficiency)."  Subsequent to 
offering this assessment, the examiner reported that an EKG 
or stress test was not performed and therefore he could not 
comment on the metabolic equivalents (METs).

Because the cardiologist did not respond to the Board's 
specific inquires, the RO requested that he prepare and 
addendum to his July 2004 report, which he did the following 
month.  In that addendum, the examiner stated that the 
veteran did not have a diastolic murmur, but that an EKG 
revealed that he had a mildly enlarged heart.  He added that 
the veteran denied experiencing severe dyspnea on exertion, 
and stated that the veteran had hypertension but denied 
having arrhythmias.  The physician further indicated that for 
at least the last six years, more than light manual labor was 
precluded, "if not longer."  He reported that the veteran 
had dyspnea on slight exertion, which was not severe in 
nature, but had persisted for at least the last six years.  
In addition, the examiner stated that the veteran denied 
having rales, pretibial pitting at the end of the day, or 
other definite signs of the beginning of congestive heart 
failure.  He also commented that more than sedentary 
employment was currently precluded, and that that was the 
case for at least the past six years, "if not longer."

Finally, with regard to the Board's request that the examiner 
indicate the level of METs that the veteran was capable of 
achieving, the physician responded that due to the severity 
of the veteran's cardiovascular disease, he was unable to 
undergo an EKG or a stress test.  

Based on the above, in an August 2004 rating action, a copy 
of which was issued to the veteran as part of the SOC dated 
that same month, the RO confirmed and continued the 
noncompensable, 10 percent and 30 percent evaluations after 
analyzing the claim under the criteria set forth in both 
former and revised Diagnostic Code 7000.

Analysis

As discussed above, the veteran asserts that the effective 
date of the 30 percent rating should be retroactive to June 
1955, and that the current rating should be at least 80 
percent.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, during the course of this appeal, effective 
January 12, 1998, VA revised the criteria for evaluating 
cardiovascular disorders.  62 Fed. Reg. 65,219 (1997).  As 
discussed above, the RO has notified the veteran of the 
former and revised criteria, and has evaluated the claims 
under both the former and current regulation.  Accordingly, 
there is no prejudice to the veteran in the Board's 
consideration of this case.  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

As noted above, the veteran's valvular heart disease is 
currently evaluated as noncompensably disabling, effective 
July 5, 1949, and the veteran challenges that rating for the 
period from June 8, 1955, to June 14, 1999.  His valvular 
heart disease is rated as 10 percent disabling from June 15, 
1999, to October 21, 2000, and 30 percent disabling effective 
October 22, 2000.

Pursuant to former Diagnostic Code 7000, a 10 percent 
evaluation was warranted for inactive rheumatic heart disease 
with identifiable valvular lesion, slight, if any, dyspnea, 
the heart not enlarged, following established active 
rheumatic heart disease.  A 30 percent evaluation was 
appropriate from the termination of an established service 
episode of rheumatic fever or its subsequent recurrence, with 
cardiac manifestations, during the episode or recurrence, for 
three years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  The next higher 
or 60 percent evaluation was warranted when the heart was 
definitely enlarged; severe dyspnea on exertion, preclusion 
of more than light manual labor and one of the following:  
severe, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor was 
precluded.  The highest or 100 percent evaluation was 
warranted for definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive failure; more than 
sedentary employment was precluded.  

In Drosky v. Brown, 10 Vet. App. 251, 255 (1997), the United 
States Court of Appeals for Veterans Claims (Court)discussed 
the criterion of an enlarged heart contained in former 
Diagnostic Code 7000, which as discussed above is a pertinent 
element in the 10, 30, 60 and 100 percent rating criteria, 
and therefore the Board finds that some discussion of that 
case is instructive for the Board's consideration of the 
current matter.  

In Drosky, the veteran sought an evaluation in excess of 10 
percent for his service-connected pericarditis, and the 
medical evidence contained clinical findings of "no evidence 
of cardiomegaly" and "no evidence of cardiac enlargement"; 
however, a chest X-ray revealed that he had a "slight 
increase in the overall cardiac silhouette and prominence of 
the left atrial appendage" and "a suggestion of minimal 
cardiomegaly" and "[t]here may be a bit of prominence of 
the left atrial appendage" and "borderline cardiac 
enlargement".  Id. at 253.  The Board denied the claim for 
an increased disability rating to 30 percent, noting that, 
although chest X-rays revealed a minor prominence of the left 
atrial appendage and borderline cardiac enlargement, the 
physician had commented that such findings were to be 
expected following a pericardiectomy and did not indicate 
that they were significant, abnormal, or disabling.  Id. at 
254.

On appeal, the Court reversed the Board's decision, pointing 
out, among other things, that former Diagnostic Code 7000 
required that the veteran have "a definitely enlarged 
heart", but did not also require that the enlarged heart be 
unexpected, significant, abnormal, or disabling."  Id. at 
255.  The Court further noted that the term "definite" in 
the context of the criteria for rating rheumatic heart 
disease differed from the way that that term was used in the 
rating criteria for evaluating mental disorders because 
"[u]nlike the [former Diagnostic Code] 9210 criteria at 
issue in Hood [v. Brown, 4 Vet. App. 301, 302 (1993)], it was 
clear that the criteria identified in Diagnostic Code 7000 
for meeting the 30 [percent], 60 [percent], and 100 [percent] 
ratings do not contain quantitative terms as to an enlarged 
heart; that is, all three ratings describe a heart that is 
'definitely enlarged'."  Thus, the Court concluded that, 
with regard to the criteria for evaluating rheumatic heart 
disease,

There are no requirements that the 
enlargement be of a certain size or 
degree to qualify for a particular 
rating.  The heart is either enlarged or 
it is "not enlarged" and the latter 
terminology is actually one of the 
criteria for a 10 [percent] rating under 
[Diagnostic Code] 7000.  The lack of a 
quantitative term for the enlarged-heart 
30 [percent] rating criterion in 
[Diagnostic Code] 7000 is made more clear 
when compared to the 60 [percent] rating 
criterion of "marked enlargement of the 
heart" in [Diagnostic Code] 7007 
(hypertensive heart disease).  38 C.F.R. 
§ 4.104, [Diagnostic Code] 7007 (1996).  
Accordingly, the Court holds that, 
however slight the enlargement might be, 
all that [Diagnostic Code] 7000 requires 
is some enlargement.

Drosky, 10 Vet. App. at 256.  In sum, the rating criteria 
only require some evidence of an enlarged heart, and because 
the disjunctive conjunction "or" is used to connect the 
three elements in the criteria suggesting that all three of 
the elements need not be present to justify the rating of 30 
and 60 percent rating; instead, just one of these elements 
will suffice.  Id. at 255-56.  

Under the revised criteria, a 10 percent rating is warranted 
where the workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  A 30 percent 
evaluation requires a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
A 60 percent rating is warranted where there has been more 
than one episode of acute congestive heart failure in the 
past year; or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Finally, a 100 
percent rating is warranted during active infection with 
valvular heart damage, and for three months following 
cessation of therapy for the active infection.  Thereafter, 
with valvular heart disease (documented by findings on 
physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in:  
Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

In addition, Note (2)preceding Diagnostic Code 7000 states 
that when the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

Following a careful review of the record, the Board finds 
that the veteran's valvular heart disease warrants a 10 
percent evaluation, from June 8, 1955, to July 9, 1998, and 
to a 100 percent rating, effective July 10, 1998, based on 
the former rating criteria.

A.  From June 8, 1955, to July 9, 1998

In finding that the veteran's valvular heart disease warrants 
a 10 percent rating during this period, the Board notes that 
both the November 1944 and April 1949 VA examination reports 
affirmatively show that the veteran did not have an enlarged 
heart.  Although there is no pertinent medical evidence dated 
prior to June 15, 1999, this determination is supported both 
by that report, the August 2004 addendum to the July 2004 VA 
examination report, the other medical evidence of record, and 
the veteran's statements and testimony, which reflect that he 
suffered from dyspnea and had to retire in 1955 due to the 
effects of this disability.  As such, the Board concludes 
that the evidence shows that the disability warrants the 
minimum compensable rating under former Diagnostic Code 7000, 
effective the date service connection was severed.

The Board further finds, however, that an evaluation in 
excess of 10 percent is not warranted under either the 
criteria contained either former or the revised Diagnostic 
Code 7000.  With respect to the former criteria, the Board 
highlights that at no time during this period is there any 
competent medical evidence indicating that the veteran's 
heart was enlarged, and indeed, the veteran has not suggested 
otherwise.  In addition, there was no recurrence of rheumatic 
fever with cardiac manifestations, or evidence of a diastolic 
murmur with characteristic EKG manifestations.  In fact, 
because of the paucity of medical evidence, the 10 percent 
rating is based largely on the veteran's historical account, 
which has been accepted by both his treating cardiologists, 
who are experts in this field, as well as the July 2004 VA 
physician.

Pursuant to the revised criteria, an evaluation in excess of 
10 percent is not warranted during the period from January 12 
to July 9, 1998, because there is no medical evidence showing 
cardiac hypertrophy, one of the criteria for a 30 percent 
rating.  In making this determination, the Board also 
acknowledges that due to the severity of his valvular heart 
disease, the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope developed and a laboratory 
determination of METs by exercise testing was unable to be 
performed.  In addition, the Board notes that no examiner has 
estimated the level of activity  that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used, the 
revised criteria cannot otherwise be applied.  As such, 
entitlement to a 10 percent rating, and no more, is warranted 
from June 8, 1955, to July 9, 1998.

As noted above, the veteran argues that the 30 percent 
rating, which the RO assigned effective October 22, 2000, 
should be retroactive to the date service connection was 
severed.  The veteran, however, does not offer a rationale 
for this conclusion other than his argument that his 
disability was more severely disabling.  The Board notes that 
this case is thus factually similar to Meeks v. West, 216 
F.3d 1363 (Fed. Cir. 2000), and finds that the holding in 
that case is instructive for this aspect of the veteran's 
appeal.

In Meeks, the Federal Circuit affirmed the Board's 
determination that the veteran's argument that he should be 
awarded a 100 percent rating effective the date of service 
connection was without merit.  In Meeks, the veteran's claim 
of service connection for eye disability had remained open 
for many years, and following the RO's March 1995 grant of 
service connection for eye disability, VA had to evaluate the 
severity of the condition for the period from December 1969; 
in the March 1995 rating decision, the RO awarded a 50 
percent rating effective from December 1969, a 60 percent 
rating from June 1973, and a 70 percent rating from December 
1974 to January 1985 to January 1985, and a 100 percent 
rating effective from January 1985.  The veteran appealed, 
asserting entitlement to a 100 percent rating from December 
1969.

In affirming the Board, the Federal Circuit explained that, 
as here, the veteran "conflate[d] what are in fact two 
distinct issues, involving separate inquiries:  the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is 
entitled."  Id. at 1366.  Here, based on the lay and medical 
evidence, the Board has determined that effective June 8, 
1955, his valvular heart disease warrants a 10 percent 
rating, and a 100 percent evaluation, effective July 10, 
1998.  Accordingly, because there is no factual basis for a 
30 percent rating prior to July 10, 1998, the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 10 percent prior to that date.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Although the veteran reported having had to retire from his 
employment in 1955 due to his valvular heart disease, there 
is no medical showing that, from June 8, 1955, to July 9, 
1998, the condition resulted in so exceptional or so unusual 
a disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  Indeed, as the veteran himself testified, he did 
not seek treatment for the condition until the 1990s, and 
thus there is an affirmative indicating that it did not 
require frequent periods, indeed not any, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand this aspect of the veteran's claims to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Since July 10, 1998

The Board concludes that based on the findings and 
conclusions contained in the July 10, 2004, VA examiner's 
August 2004 addendum, the evidence shows that the veteran's 
valvular heart disease warrants a 100 percent evaluation 
under the criteria contained in former Diagnostic Code 7000.

In this regard, the Board notes that the examiner pointed out 
that an EKG revealed that he had an enlarged heart and 
reported that he had hypertension.  In addition, he indicated 
that, for at least the last six years, more than light manual 
labor was precluded, and that, during this period, the 
veteran had dyspnea on slight exertion.  Further, he reported 
that, for at least six years, more than sedentary employment 
was currently precluded.  Indeed, due to the disability, he 
was too disabled to undergo an EKG or a stress test.  As 
such, the veteran's valvular heart disease satisfies most of 
the criteria for a 100 percent rating contained in former 
Diagnostic Code 7000 for the six years prior to the date of 
the July 10, 2004, examination, i.e., July 10, 1998.

This determination is also buttressed by the other 
contemporaneous medical and lay evidence.  In this regard, 
the Board observes that medical evidence shows that the 
veteran had left ventricular hypertrophy, and in his June 
1999 report, Dr. Watts, the veteran's treating cardiologist, 
indicated that he had dyspnea on exertion and was no longer 
able to participate in athletics and that he was unable to 
walk the golf course because of the severity of shortness of 
breath.  In addition, the examiner noted that he had to 
retire in 1955 due to the disability and that the veteran was 
unable to perform a stress test for exercise tolerance due to 
the severity of his heart disease.  Further, in his August 
1999 and April 2001 testimony, the veteran testified to 
having symptomatology consistent with that noted above.  As 
such, entitlement to a 100 percent rating under the former 
criteria has been shown.  In light of this determination, the 
Board need not evaluate his condition under the revised 
criteria.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for valvular heart 
disease, from June 8, 1955, to July 9, 1998, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for valvular heart 
disease, effective July 10, 1998, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


